IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30455
                          Summary Calendar



VERNON L. ORANGE, SR.,

                                         Plaintiff-Appellant,

versus

JACK STRAIN, Sheriff,
St. Tammany Parish Jail; ET AL.,

                                         Defendants,

CASEY CAGLE, SR., Deputy,
St. Tammany Parish Jail,
                                         Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 97-CV-1010-T
                         --------------------
                            March 22, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Vernon L. Orange, Sr., appeals the judgment in favor of the

defendant in this 42 U.S.C. § 1983 action.   Orange first argues

that the district court erred in declining to grant his summary

judgment motion on the issue of exhaustion of administrative

remedies.   Orange has failed to show that the district court

erred in denying the motion.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30455
                                  -2-

     Orange also argues that the district court erred in

conducting a trial limited to the issue he raised against

defendant Cagle.    We addressed the issue of which claims should

proceed to trial in a previous appeal.      Orange may not raise this

issue again.    United States v. Becerra, 155 F.3d 740 (5th Cir.

1998).

     Orange’s final argument relates to evidence presented at

trial.   Orange has not provided this court with a trial

transcript.    Consequently, we need not review this issue.    Powell

v. Estelle, 959 F.2d 22 (5th Cir. 1992).     Because Orange has

failed to show that the district court’s judgment was erroneous,

that judgment is AFFIRMED.